                                           Case 4:20-cv-05898-DMR Document 6 Filed 12/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                               NORTHERN DISTRICT OF CALIFORNIA

                                   7
                                         In re TYRONE MASON,
                                   8                                                          Case No. 20-cv-05898-DMR (PR)

                                   9                                                          ORDER OF TRANSFER
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This action was opened on August 21, 2020, when the Court received a letter from

                                  14   Plaintiff, who is in custody at the Larry D. Smith Correctional Facility in Riverside County. Dkt.

                                  15   1. On the same date, the Clerk of the Court notified Plaintiff in writing that his action was

                                  16   deficient in that he had not submitted his complaint on a proper complaint form and had not

                                  17   submitted an in forma pauperis application. Dkts. 2, 4. In addition, the Clerk notified Plaintiff in

                                  18   writing that this matter has been assigned to the undersigned Magistrate Judge. Dkt. 5.
                                              Further review of Plaintiff’s case reveals that, in addition to failing to submit the proper
                                  19
                                       documents, he has also initiated his civil action in the wrong judicial district. Plaintiff states in his
                                  20
                                       letter that he wishes to “file[] a Federal Civil Lawsuit for Damages” against the Riverside County
                                  21
                                       Sheriff’s Department on behalf of himself and his wife, Beatriz Morales, who is being held in
                                  22
                                       custody at the Robert Presley Detention Center in Riverside County. Dkt. 1 at 1. Thus, the acts he
                                  23
                                       complains about occurred in Riverside County, which is located in the Eastern Division of the
                                  24
                                       Central District of California, and it appears that Defendants reside in that district. Venue,
                                  25
                                       therefore, properly lies in that district and not in this one. See 28 U.S.C. § 1391(b).
                                  26
                                              Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is
                                  27
                                       TRANSFERRED to the Eastern Division of the United States District Court for the Central
                                  28
                                           Case 4:20-cv-05898-DMR Document 6 Filed 12/08/20 Page 2 of 2




                                   1   District of California.1 The Clerk shall transfer the case forthwith.

                                   2           If Plaintiff wishes to further pursue this action, he must complete the complaint form and

                                   3   in forma pauperis application required by the Eastern Division of the United States District Court

                                   4   for the Central District of California and mail them to that district.

                                   5           All remaining motions are TERMINATED on this Court’s docket as no longer pending in

                                   6   this district.

                                   7           IT IS SO ORDERED.

                                   8   Dated: December 8, 2020

                                   9                                                     ______________________________________
                                                                                         DONNA M. RYU
                                  10                                                     United States Magistrate Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27           1
                                                 Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the
                                  28   jurisdiction of the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A).

                                                                                          2
